Citation Nr: 1527623	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-06 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to May 1999, from April 2002 to May 2002, from November 2004 to March 2006, and from May 2009 to September 2009, with additional periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO decision adjudicated multiple issues, the Veteran only perfected an appeal regarding the denial of service connection for a lung condition.

In April 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a lung condition due to his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a lung condition was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Claim for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Lung Condition

In essence, the Veteran contends that he currently has a lung condition that had its onset during active duty service.  In particular, the Veteran asserts that his lung condition results from his exposure to dust, environmental toxins, burn pits, and pigeon droppings while he was deployed to Iraq.  He stated that he has experienced lung problems ever since his Iraq deployment that have worsened over time.

With respect to whether the Veteran experienced an in-service disease or injury, one of the Veteran's DD214s shows that he served in Kuwait and Iraq from February 2004 to January 2006 as a carpentry and masonry specialist.  As such, exposure to dust and environmental toxins through burn pits would be consistent with the nature and circumstances of his service.  Further, the Veteran reported on a January 2006 Report of Medical History at the conclusion of his deployment to Iraq that he experienced a chronic cough; he further noted that he had often been exposed to smoke from burning trash, exhaust fumes, sand, dust, and bird feces during his deployment.  The Board finds that the evidence of record supports the Veteran's assertions that he was exposed dust and toxins while he was deployed in Iraq.  The question that remains is whether the Veteran has a current disability of the lungs as a residual of that in-service exposure.

The Board finds the Veteran's statements regarding the onset and continuation of his lung symptoms to be credible.  Additionally, the Veteran is competent to describe the onset of these symptoms and to report the current lung symptoms that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

Of record is an October 2009 VA examination report, in which the examiner gave the Veteran a diagnosis of mild chronic obstructive pulmonary disease.  However, the examiner offered no opinion regarding the etiology of the mild COPD.  As such, the October 2009 VA examination report neither supports nor weighs against the presence of a link between the Veteran's symptoms and his service.

An April 2015 private treatment report contains an examiner's opinion that the Veteran "does probably have reactive airways disease, i.e. asthma.  It may have been brought on or exaggerated by his Iraq tour."  The examiner noted that until his Iraqi deployment, he had no symptoms or difficulties, so he might truly have a reactive airways disease syndrome.  This private treatment report is helpful to the Veteran's claim; however, as the examiner expressed his positive nexus opinion in terms of speculative language, the April 2015 report-on its own-does not provide the necessary nexus between the Veteran's symptoms and his service.  The Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  

Of record is also an April 2009 private treatment record form R.J.F., M.D..  Dr. F. noted that the Veteran was exposed to environmental toxins while in Iraq, following which he began to develop asthmatic symptoms that were quite severe.  The examiner remarked that the Veteran had inhalant allergies as well as rhinitis symptoms that were continuing to resolve.  Dr. F. opined that the Veteran's lung disease was clearly brought on by his service; he had no doubt that the Veteran's exposure to environmental toxins heightened the Veteran's allergy issues and resulted in fairly severe disease.  The April 2009 record weighs in favor of the Veteran's claim, as it provides a medical link between the Veteran's pulmonary symptoms and his exposure to dust and toxins while on active duty.  Although Dr. F.'s note is somewhat diffuse concerning the exact nature of the Veteran's lung condition, it does provide the necessary link between that lung condition and the Veteran's service.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Veteran himself has expressed frustration that medical personnel have not been able to clearly pin an exact diagnosis on his lung condition.  See April 2015 Board hearing transcript.  While medical personnel have alternatively labeled the lung condition as mild COPD (October 2009 VA examiner), reactive airways disease (April 2015 private examiner), or a diffuse constellation of lung disease (April 2009 private examiner), the evidence is clear that the Veteran has suffered from a lung condition of some sort since his deployment to Iraq.  Further, the medical evidence of record does not satisfactorily attribute the overall lung condition to other causes.  As the Veteran is competent to describe his in-service and current lung symptoms, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a lung condition, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung condition is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


